The two contracts mentioned in the majority opinion were entered into on the same date and between the same parties. One contract provided that the contract price for the store front and the installation of the vault was $7,750. The contract price for the furnishing and installation of the interior equipment, consisting of showcases, wall cases and paneling, shelving, etc., was $9,000, aggregating approximately $16,750. The improvement had in mind the operation of a modernly equipped jewelry store, and the store front was to be altered and a permanent vault installed.
It is my opinion that the transaction should be looked to as a whole, because the parties had one purpose in view, and that was altering, modernizing and equipping the store for the jewelry business.
The learned circuit judge found the above to be true, and, in my opinion, his judgment was correct in finding that the defendant was guilty of violating the statute.
It results that I respectfully dissent from the majority opinion. *Page 326